—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 21, 1994, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which sought to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court correctly determined that the challenged identification testimony would be admissible at trial. The evidence demonstrated that the witness was personally familiar with the defendant and that her identification of a single photograph of the defendant was confirmatory and thus unobjectionable (see, People v Wilson, 225 AD2d 806; People v Mack, 218 AD2d 816).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.